3. Expulsions of NGOs from Darfur (vote)
- Before the vote on paragraph 1:
on behalf of the PSE Group. - (FR) Madam President, I propose an oral amendment to be inserted after paragraph 1: 'Demands the immediate and unconditional release of all the aid workers of the Belgian section of Médecins Sans Frontières who were kidnapped yesterday from the offices of Médecins Sans Frontières Belgium in Saraf Umra, 200 kilometres to the west of El Fasher, the capital of North Darfur'.
- (FR) Madam President, the word 'yesterday' should not be there because the resolution has to last longer than one day.
- (FR) Madam President, excuse me, but I do not understand why there should be a time limit. There is no time limit.
I repeat: 'Demands the immediate and unconditional release of all the aid workers' Is it 'immediate' that bothers you?
Mrs Roure, it is the word 'yesterday'. You said 'yesterday'.
- (FR) Madam President, I agree. Excuse me. Remove 'yesterday'. You are quite right.
author. - Madam President, my group proposes to delete paragraphs 2 and 6. This is not because we do not support the content but because we do not think it is necessary in this resolution and that, given the delicacy of the situation, it might help get Mr Al-Bashir to reverse his decision and allow the NGOs to go back. So we are calling for the deletion of paragraphs 2 and 6. I understand there will be a similar request from the Socialists and they will also be requesting the deletion of paragraph 5, which we also support for similar reasons.
I confirm what Mr Tannock has just said and, for the same reasons, we request that paragraph 5 be deleted.
(DE) Madam President, I have a request. Since we have elections on 7 June and we currently have a huge influx of visitors, I would ask if we could look into whether, during the April and May sessions here in Strasbourg, we could have all rooms, including plenary, open to visitors until midnight, so that we can cater properly for all visitors.
I declare the session of the European Parliament adjourned.